Citation Nr: 0703459	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include degenerative changes.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 until 
September 1994.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran's substantive appeal, 
received in April 2005, indicated that the veteran only 
wanted to appeal the issue of entitlement to service 
connection for degenerative changes of the right ankle.  By 
doing so, the Board finds that the veteran indicated his 
desire to withdraw his appeal regarding entitlement to 
service connection for bilateral knee pain, which was 
included on the February 2005 Statement of the Case.  As 
such, this issue is not for consideration in this decision.  
However, the other issue on appeal continues as is reflected 
on the title page. 


FINDING OF FACT

The competent clinical evidence of record demonstrates that a 
right ankle disability was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of a 
September 2003 letter from the RO to the veteran.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Indeed, because the veteran's claim of 
service connection is denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board notes that in the report of the February 2005 VA 
examination, the veteran reported being treated for his right 
ankle by the team trainer while he was playing football.  The 
veteran stated that he did not have any access to be able to 
obtain these treatment records.  The veteran acknowledges 
that this information is not in his claims folder.  As such, 
the Board finds that further development is not necessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board notes 
that the veteran is aware that he can submit any relevant 
evidence in his possession.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Presumption of soundness/aggravation

When determining whether a disability or disease was incurred 
in service, or pre-existed service, a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; VAOPGCPREC 3-2003; 38 C.F.R. § 3.304 (as amended by 70 
Fed. Reg. 23029 (May 4, 2005)).

A review of the veteran's August 1989 clinical entrance 
examination showed his feet and lower extremities were 
evaluated as normal.  The veteran did not list any problems 
or residuals associated with his right ankle on the report of 
medical history form he completed in August 1989.  A service 
medical record, dated September 11, 1989, contains a notation 
indicating that the veteran had ankle pain that existed prior 
to service.  The veteran reported the duration of his pain in 
both ankles to be 3 years.  The veteran stated that, when he 
gets out of bed, his ankles will not support his weight and 
they collapse.  Physical examination of the veteran revealed 
no edema, erythema, or Achilles crepitus.  The veteran had a 
negative anterior drawer sign and full active range of 
motion.  It was noted that the veteran had pain upon 
dorsiflexion and plantar flexion.  The impression given was 
an essentially normal examination.  In light of the negative 
clinical entrance examination, the Board has determined that 
the presumption of soundness applies here.  Moreover, such 
presumption has not been rebutted by evidence of record.  

Nonpresumptive service connection 

The veteran is claiming entitlement to service connection for 
a right ankle injury, to include degenerative changes.  The 
first element of a service connection claim is that there 
must be medical evidence of a current disability.  X-rays 
taken in conjunction with a December 2003 VA examination 
revealed "minimal mild bony hypertrophic changes bilaterally 
at the ankles."  The December 2003 VA examiner diagnosed the 
veteran with subjective complaint of right ankle pain.  Upon 
VA examination in February 2005, the veteran was diagnosed 
with subjective complaint of right ankle pain without 
evidence of treatment found in the claims file.  Resolving 
any doubt in the veteran's favor, the Board finds that he has 
a current right ankle disability manifested by degenerative 
changes.  38 U.S.C.A. § 5107(b).

Even if the Board finds the veteran has a current right ankle 
disability, for the following reasons, the Board finds 
service connection is not warranted.  

With respect to an in-service incurrence, a review of the 
service medical records reveal no in-service complaints or 
treatment relating to the veteran's right ankle other than 
the September 1989 record that was previously discussed.  The 
Board notes that service medical records do reflect that the 
veteran was seen on several occasions for right heel 
cellulitis.  The Board also notes that in October 1990 the 
veteran underwent a physical examination.  The relevant 
clinical findings of this examination were normal and the 
veteran did not complain of right ankle problems.  Although 
the veteran's discharge examination report was not available, 
the service medical records do not reveal further complaints 
or findings related to the veteran's right ankle disability.  

Moreover, it is significant to point out that the evidence of 
record establishes that the first post-service finding or 
treatment regarding a right ankle disability was many years 
after the veteran's discharge from service.  The Board notes 
that the lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial post service 
manifestation of a right ankle disability, years after the 
veteran's discharge from active service, to be too remote 
from service to be reasonably related thereto.  As such, the 
Board finds the veteran's in-service, right ankle problem to 
be acute and transitory.

The Board again notes that there is no competent clinical 
evidence of record which links the veteran's current right 
ankle disability to his military service.  Upon VA 
examination in December 2003, the VA examiner opined that the 
minimal hypertrophic changes at the veteran's ankles are at 
least as likely as not related to the veteran's obesity.  The 
Board notes that the veteran's service medical records were 
not available for this examiner's review.  The veteran had 
another VA examination in February 2005 and his service 
medical records were available and reviewed by the VA 
examiner.  Even though the VA examiner did not offer an 
opinion with regard to the etiology of the veteran's right 
ankle disability, the examiner diagnosed the veteran with 
subjective complaint of right ankle pain without evidence of 
treatment found in the claims folder.    

The Board additionally notes that X-rays taken in December 
2003 showed that the veteran has minimal mild bony 
hypertrophic changes bilaterally at the ankles.  The Board 
finds that, even assuming that the veteran has arthritis in 
his right ankle, there is no evidence that such manifested to 
a degree of 10 percent within the first year after service.  
Specifically, the diagnosis of degenerative changes, made in 
the December 2003 X-ray report noted above, was approximately 
9 years after the veteran's discharge from active service.  
As such, presumptive service connection is not warranted for 
arthritis of right ankle.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  As such, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a presumptive basis. 

The veteran himself has expressed a belief, including in his 
April 2005 substantive appeal, that his right ankle 
disability is causally related to active service.  However, 
the Board notes that the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's right ankle disability was incurred during active 
service or is causally related to the veteran's active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for right ankle disability, 
to include degenerative changes, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


